Citation Nr: 1104896	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  09-31 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to a higher initial disability evaluation for 
posttraumatic stress disorder (PTSD), rated 10 percent disabling.

2.  Entitlement to an initial compensable disability evaluation 
for a bilateral flat foot deformity with posterior tibial 
insufficiency.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 2003 to July 2007, 
including combat service in Iraq, and his decorations include 
Bronze Star Medal with "V" device and the Combat Action Ribbon.  

This matter came before the Board of Veterans' Appeals (Board or 
BVA) on appeal from a September 2008 decision by the Department 
of Veterans Affairs (VA) St. Petersburg, Florida, Regional Office 
(RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.

REMAND

The record shows that the Veteran receives regular VA treatment 
for his psychiatric and foot disabilities.  Pertinent records of 
his VA care, however, since September 2008, have not been 
associated with the claims folder.  Further, a March 2009 Post-
Deployment Health Re-Assessment (PDHRA) reflects that the Veteran 
was provided psychiatric referrals to both the Vet Center and 
other VA medical facilities, but no such treatment records have 
been associated with the claims folder.  Under the law, VA must 
obtain these records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2010).  For this reason, the Board has no discretion 
and must remand these claims.

In addition, the Veteran reports that his bilateral flat foot 
deformity with posterior tibial insufficiency has worsened since 
his since the most recent VA orthopedic examination, which was 
conducted in August 2008.  As such, VA is required to afford him 
contemporaneous VA examination to assess the current nature, 
extent, and severity of this disability.  See Palczewski v. 
Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 
Fed. Reg. 43186 (1995).  Thus, for this reason as well, the Board 
has no discretion and must remand his bilateral foot claim.  

As to his PTSD claim, in light of the likely outstanding records, 
the Board finds that after associating his VA treatment records 
with the claims folder, the Veteran must be afforded a 
contemporaneous VA examination.  See Stefl v. Nicholson, 21 Vet. 
App. 120, 125 (2007) (an adequate VA medical examination must 
consider the Veteran's pertinent medical history).  

Accordingly, the case is REMANDED for the following action:

1.  The RO must obtain all outstanding VA 
treatment and/or hospitalization records 
related to the Veteran's psychiatric 
disability and for right and/or left foot 
disorders, dated since September 2008.  The 
RO must also obtain any outstanding VA 
treatment and/or hospitalization records 
related to the Veteran's psychiatric 
condition, to include from the Vet Center.  
Any negative response should be in writing, 
and associated with the claims folder.

2.  After associating all outstanding records 
with the claims folder, afford the Veteran a 
VA psychiatric examination to determine the 
nature, extent and severity of his 
psychiatric disability.  The claims folder 
should be made available to and reviewed by 
the examiner.  All indicated tests should be 
performed.  The examiner should report all 
pertinent findings and estimate the Veteran's 
Global Assessment of Functional (GAF) Scale 
score and comment on his social and 
occupational impairment related to his 
psychiatric disability.  The examiner should 
set forth a complete rationale for all 
findings and conclusions in a legible report.

3.  After associating all outstanding records 
with the claims folder, the RO should 
schedule the Veteran for appropriate VA 
examination to determine the nature, extent 
and severity of his bilateral flat foot 
deformity with posterior tibial 
insufficiency.  The claims folder should be 
made available to and reviewed by the 
examiner.  The examiner must indicate whether 
any of the following findings are present: 
weight bearing line being over or medial to 
the great toe; inward bowing of the tendo 
Achilles; pain on manipulation and use of the 
feet; objective evidence of marked deformity 
(pronation, abduction, etc.); indication of 
swelling on use; characteristic callosities; 
marked pronation; extreme tenderness of the 
plantar surfaces of the feet; marked inward 
displacement; and severe spasm of the "tendo 
Achilles" on manipulation, not improved by 
orthopedic shoes or appliances.

The examiner must also state whether the 
right and/or left foot disability is 
manifested by claw foot (pes cavus), and if 
so, whether there is marked contraction of 
the plantar fascia with dropped forefoot, all 
toes hammer toes, with very painful 
callosities, and marked varus deformity.

All findings and conclusions must be set 
forth in a legible report.

4.  Then readjudicate the appeal.  If the 
benefits sought on appeal are not granted in 
full, the Veteran and his representative 
should be provided with a Supplemental 
Statement of the Case.  An appropriate period 
of time should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

